 


110 HR 1144 RH: Amend the title so as to read: 
U.S. House of Representatives
2007-07-11
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


 
IB 
Union Calendar No. 141 
110th CONGRESS 1st Session 
H. R. 1144 
[Report No. 110–228] 
IN THE HOUSE OF REPRESENTATIVES 
 
February 16, 2007 
Mr. Clyburn (for himself, Mr. Hoyer, Ms. Norton, Mr. Melancon, Mr. Jefferson, Mr. Taylor, Mr. Thompson of Mississippi, Mr. Barrow, Mr. Berry, Mr. Bishop of Georgia, Mr. Blumenauer, Ms. Bordallo, Ms. Corrine Brown of Florida, Mr. Butterfield, Ms. Carson, Mrs. Christensen, Ms. Clarke, Mr. Clay, Mr. Cleaver, Mr. Conyers, Mr. Crowley, Mr. Cummings, Mr. Davis of Alabama, Mr. Davis of Illinois, Mr. Ellison, Mr. Fattah, Mr. Al Green of Texas, Mr. Grijalva, Mr. Hastings of Florida, Mr. Jackson of Illinois, Ms. Jackson-Lee of Texas, Ms. Eddie Bernice Johnson of Texas, Mr. Johnson of Georgia, Ms. Kilpatrick, Ms. Lee, Mr. Lewis of Georgia, Mrs. Maloney of New York, Mr. Meek of Florida, Mr. Meeks of New York, Ms. Millender-McDonald, Mrs. McCarthy of New York, Mr. McDermott, Mr. Michaud, Ms. Moore of Wisconsin, Mr. Payne, Mr. Price of North Carolina, Mr. Rangel, Mr. Ross, Mr. Rush, Mr. Scott of Georgia, Mr. Scott of Virginia, Ms. Sutton, Mr. Towns, Mrs. Jones of Ohio, Ms. Waters, Mr. Watt, Ms. Watson, Ms. Woolsey, and Mr. Wynn) introduced the following bill; which was referred to the Committee on Transportation and Infrastructure 
 
 
July 11, 2007 
Additional sponsors: Mr. Cohen, Ms. DeGette, Mr. Honda, Mr. Jindal, Ms. Zoe Lofgren of California, Mr. Gonzalez, Ms. McCollum of Minnesota, Mr. McGovern, Mr. Pastor, Ms. Schakowsky, Ms. Velázquez, Mr. Wexler, and Ms. Linda T. Sánchez of California 
 
 
July 11, 2007 
Reported with amendments, committed to the Committee of the Whole House on the State of the Union, and ordered to be printed 
Strike out all after the enacting clause and insert the part printed in italic 
 
A BILL 
To waive the non-Federal share of the cost of certain disaster assistance provided in connection with Hurricanes Katrina and Rita, and for other purposes. 
 
 
1.Short titleThis Act may be cited as the Hurricanes Katrina and Rita Federal Match Relief Act of 2007. 
2.Federal share of disaster assistanceNotwithstanding any other provision of law, including any agreement, the Federal share of the cost of disaster assistance provided before the date of enactment of this Act in connection with Hurricane Katrina or Rita under title IV of the Robert T. Stafford Disaster Relief and Emergency Assistance Act (42 U.S.C. 5170 et seq.), including direct Federal assistance, shall be 100 percent with respect to assistance provided for the States of Louisiana and Mississippi. 
3.Cancellation of loans 
(a)In generalSection 2(a) of the Community Disaster Loan Act of 2005 (Public Law 109–88) is amended by striking Provided further, That notwithstanding section 417(c)(1) of the Stafford Act, such loans may not be canceled:. 
(b)Effective dateThe amendment made by this section shall be effective on the date of enactment of the Community Disaster Loan Act of 2005 (Public Law 109–88). 
 
 
1.Short titleThis Act may be cited as the Hurricanes Katrina, Rita, and Wilma Federal Match Relief Act of 2007. 
2.Federal share of disaster assistance 
(a)In generalNotwithstanding any other provision of law, including any agreement, the Federal share of assistance, including direct Federal assistance, provided for the States of Louisiana, Mississippi, Texas, and Florida in connection with Hurricanes Katrina, Rita, and Wilma under sections 403, 406, 407, and 408 of the Robert T. Stafford Disaster Relief and Emergency Assistance Act (42 U.S.C. 5170b, 5172, 5173, and 5174) shall be 100 percent of the eligible costs under such sections. 
(b)Applicability 
(1)In generalSubject to paragraph (2), the Federal share provided by subsection (a) shall apply to disaster assistance provided before, on, or after the date of enactment of this Act. 
(2)LimitationIn the case of disaster assistance provided under sections 403, 406, and 407 of the Robert T. Stafford Disaster Relief and Emergency Assistance Act, the Federal share provided by subsection (a) shall be limited to assistance provided for projects for which project worksheets have been approved by the Federal Emergency Management Agency before the date of enactment of this Act. 
3.Cancellation of loans 
(a)Community disaster loan act 
(1)In generalSection 2(a) of the Community Disaster Loan Act of 2005 (Public Law 109–88) is amended by striking Provided further, That notwithstanding section 417(c)(1) of the Stafford Act, such loans may not be canceled:. 
(2)Effective dateThe amendment made by paragraph (1) shall be effective on the date of enactment of the Community Disaster Loan Act of 2005 (Public Law 109–88). 
(b) Emergency supplemental appropriations act 
(1)In generalChapter 4 of title II of the Emergency Supplemental Appropriations Act for Defense, the Global War on Terror, and Hurricane Recovery, 2006 (Public Law 109–234) is amended under the heading FEDERAL EMERGENCY MANAGEMENT AGENCY–disaster assistance direct loan program account by striking Provided further, That notwithstanding section 417(c)(1) of such Act, such loans may not be canceled:. 
(2)Effective dateThe amendment made by paragraph (1) shall be effective on the date of enactment of the Emergency Supplemental Appropriations Act for Defense, the Global War on Terror, and Hurricane Recovery, 2006 (Public Law 109–234). 
Amend the title so as to read: A bill to waive the non-Federal share of the cost of certain disaster assistance provided in connection with Hurricanes Katrina, Rita, and Wilma.. 
 
July 11, 2007 
Reported with amendments, committed to the Committee of the Whole House on the State of the Union, and ordered to be printed  
